UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6324


ALAN STANTON SNEAD,

                Petitioner – Appellant,

          v.

BOBBY SHEARIN, Warden; DOUGLAS F. GANSLER, Attorney General
of the State of Maryland,


                Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.   William M. Nickerson, Senior District
Judge. (8:09-cv-02080-WMN)


Submitted:   July 30, 2013                 Decided:   November 7, 2013


Before WILKINSON, KING, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James C. Buck, SKADDEN, ARPS, SLATE, MEAGHER & FLOM, LLP,
Washington, D.C., for Appellant. Edward John Kelley, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Alan    Stanton    Snead          seeks      to    appeal       the   district

court’s    order      denying    relief         on    his   28    U.S.C.      § 2254    (2006)

petition.       The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                               See 28 U.S.C.

§ 2253(c)(1)(A) (2006).           A certificate of appealability will not

issue     absent      “a    substantial          showing         of    the    denial    of    a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2006).                      When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating            that   reasonable        jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                    Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El       v.    Cockrell,       537    U.S.    322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                Slack,

529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Snead has not made the requisite showing.                               Accordingly, we

deny    Snead’s       motion    for    a    certificate           of   appealability         and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal      contentions          are   adequately        presented      in    the



                                                 2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                   DISMISSED




                                    3